Cite as 2014 Ark. 244

                   SUPREME COURT OF ARKANSAS
                                          No.   CV-12-609

LARRY RAYFORD                                       Opinion Delivered   May 22, 2014
                                  APPELLANT
                                                    PRO SE APPEAL FROM THE
V.                                                  LINCOLN COUNTY CIRCUIT COURT,
                                                    [NO. 40CV-12-22]

RAY HOBBS, DIRECTOR, ARKANSAS                       HONORABLE JODI RAINES DENNIS,
DEPARTMENT OF CORRECTION                            JUDGE
                       APPELLEE
                                                    AFFIRMED.


                                          PER CURIAM


       In 1994, appellant Larry Rayford was found guilty by a jury of capital murder and

sentenced to life imprisonment without parole. This court affirmed. Rayford v. State, 326 Ark.
656, 934 S.W.2d 496 (1996). Subsequently, appellant sought postconviction relief without

success under Arkansas Rule of Criminal Procedure 37.1 (1994), in error-coram-nobis

proceedings, and in a previous habeas-corpus proceeding. See Rayford v. State, CR-96-428 (Ark.

Feb. 14, 2008) (unpublished per curiam); Rayford v. State, CR-07-651 (Ark. Nov. 8, 2007)

(unpublished per curiam); Rayford v. State, CV-04-1171 (Ark. June 23, 2005) (unpublished per

curiam) (original docket no. 04-1171); Rayford v. State, CR-96-428 (Ark. Mar. 4, 2004)

(unpublished per curiam); Rayford v. State, CR-98-1322 (Ark. May 18, 2000) (unpublished per

curiam).

       On March 26, 2012, appellant filed in the Lincoln County Circuit Court, the county in

which he is incarcerated, a pro se petition for writ of habeas corpus.1 In the petition, appellant

       1
           As of the date of this opinion, appellant remains incarcerated in Lincoln County.
                                      Cite as 2014 Ark. 244

argued that the original judgment-and-commitment order is void such that he is entitled to

release because the Arkansas Department of Correction (ADC) would not “admit” the order

until it was amended to show the convicted crime of capital murder as a Class Y felony instead

of an unclassified felony. He further contended that the trial court did not have the authority

after trial to amend the judgment-and-commitment order to reflect that the convicted offense

of capital murder was a Class Y felony instead of an unclassified felony as stated in the original

order. The circuit court denied the petition, and appellant has lodged an appeal of the order in

this court.

       The burden is on the petitioner in a habeas-corpus petition to establish that the trial court

lacked jurisdiction or that the commitment was invalid on its face; otherwise, there is no basis

for a finding that a writ of habeas corpus should issue. Britt v. State, 2014 Ark. 134 (per curiam);

Culbertson v. State, 2012 Ark. 112 (per curiam). Under our statute, a petitioner who does not

allege actual innocence and proceed under Act 1780 of 2001 Acts of Arkansas must additionally

make a showing by affidavit or other evidence of probable cause to believe that he is illegally

detained. Ark. Code Ann. § 16-112-103(a)(1) (Repl. 2006); Darrough v. State, 2013 Ark. 28 (per

curiam). A circuit court’s denial of habeas relief will not be reversed unless the court’s findings

are clearly erroneous. Justus v. Hobbs, 2013 Ark. 149 (per curiam).

       On January 21, 1994, the judgment-and-commitment order was entered reflecting that

appellant had been convicted of capital murder and sentenced to life imprisonment without

parole. The offense was listed as an unclassified felony. Subsequently, at the conclusion of a

hearing on an unrelated posttrial motion, the prosecuting attorney informed the trial court that



                                                 2
                                       Cite as 2014 Ark. 244

the ADC had contacted him to inquire about amending the judgment-and-commitment order

to classify the capital-murder conviction as a Class Y felony. According to the prosecutor, the

ADC informed him that its computer would not accept the order with the convicted offense

listed as an unclassified felony. While stating that capital murder is not a Class Y felony, the trial

court agreed to enter an amended order in light of the record-keeping requirements of the ADC.

On February 17, 1994, an amended judgment-and-commitment order was entered reflecting that

the convicted offense of capital murder was a Class Y felony.

       Appellant argues on appeal that the trial court did not have jurisdiction after trial to enter

the amended order. He further argues that the original judgment is void such that he is entitled

to release because the order showed the convicted offense as an unclassified felony resulting in

the refusal of the ADC to “admit” the order. He contends that the amendment is more than

a correction of a clerical error, and he raises the argument for the first time on appeal that he was

entitled to notice and an opportunity to be heard prior to the entering of the amended order.2

       Arkansas Code Annotated section 5-10-101(c) (Supp. 1991), in effect on the date that

appellant committed the offense, provided, in pertinent part, “Capital murder is punishable by

death or life imprisonment without parole . . . . For all purposes other than disposition . . .,

capital murder is a Class Y felony.” As reflected in the original judgment-and-commitment

order, appellant was found guilty of capital murder, and he was sentenced to life imprisonment



       2
        Because arguments raised for the first time on appeal could not have been considered
by the trial court, they will not be addressed by this court. Williams v. State, 2013 Ark. 375 (per
curiam). Issues raised for the first time on appeal are not grounds to reverse a trial court’s order.
Id. Accordingly, we do not consider any argument raised by appellant for the first time on
appeal.

                                                  3
                                       Cite as 2014 Ark. 244

without parole in accordance with section 5-10-101(c). Because capital murder is not a Class Y

felony for the purpose of disposition, the original order listed the offense as an unclassified

felony. The order was subsequently amended in light of the administrative needs of the ADC.

Based on the classification of capital murder as a Class Y felony for purposes other than

disposition, the amendment was not in error.

       Appellant fails to demonstrate that amending the order to classify capital murder as a

Class Y felony was more than a clerical change. With respect to clerical errors, this court has

repeatedly recognized that clerical errors in judgments are subject to correction at any time.

Misenheimer v. Hobbs, 2012 Ark. 343 (per curiam); Smith v. State, 2011 Ark. 333 (per curiam) (“[A]

circuit court has jurisdiction to amend a judgment and commitment order to correct a clerical

error.”). Moreover, clerical errors do not prevent enforcement of a judgment-and-commitment

order. Burgie v. Norris, 2010 Ark. 267 (per curiam). It is well settled that clerical errors do not

entitle a petitioner to relief in a habeas-corpus proceeding. Reed v. Hobbs, 2012 Ark. 61 (per

curiam). Accordingly, the order of conviction is enforceable, and the trial court had jurisdiction

to amend the order.

       Jurisdiction is the power of the court to hear and determine the subject matter in

controversy. Jones v. State, 2014 Ark. 67 (per curiam); Williams v. Norris, 2012 Ark. 30 (per

curiam). A circuit court has subject-matter jurisdiction to hear and determine cases involving

violations of criminal statutes. Williams, 2012 Ark. 30. It is true that we will treat void or illegal

sentences similarly to the way that we treat problems of subject-matter jurisdiction. Friend v.

State, 364 Ark. 315, 219 S.W.3d 123 (2005) (per curiam) (citing Taylor v. State, 354 Ark. 450, 125



                                                  4
                                      Cite as 2014 Ark. 244

S.W.3d 174 (2003)). Detention for an illegal period of time is what a writ of habeas corpus is

designed to correct. Misenheimer, 2012 Ark. 343. However, a habeas-corpus proceeding does not

afford a prisoner an opportunity to retry his case, and, again, it is not a substitute for direct

appeal or postconviction relief. Meny v. Norris, 340 Ark. 418, 13 S.W.3d 143 (2000) (per curiam).

When a petitioner in a habeas proceeding failed to raise a claim within the purview of a habeas

action, the petitioner failed to meet his burden of demonstrating a basis for a writ of habeas

corpus to issue. Jones, 2014 Ark. 67. Appellant fell far short of meeting that burden, and the

circuit court did not err in denying the petition.

       Affirmed.

       Larry Rayford, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                                5